Citation Nr: 0100724	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  99-18 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased rating for tinnitus, 
currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for right ear hearing 
loss, currently rated as 10 percent disabling.   


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION


The appellant served on active duty from January 1968 to 
January 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1999 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Reno, Nevada.

The issue of entitlement to an increased rating for right ear 
hearing loss, currently rated as 10 percent disabling, will 
be discussed in the remand portion of this decision.

In a July 2000 rating action, the RO denied the appellant's 
claim of entitlement to individual unemployability.  There is 
no indication in the record that the appellant filed a Notice 
of Disagreement.  Accordingly, this issue is not before the 
Board for appellate consideration. 

Additionally, in the July 2000 rating action the RO denied 
the following claims: Entitlement to service connection for 
(1) right acoustic neuroma (schwannoma), (2) fatigue (claimed 
as due to acoustic neuroma surgery), (3) dry eye (claimed as 
due to acoustic neuroma surgery), (4) taste abnormality, 
(claimed as due to acoustic neuroma surgery), (5) balance 
abnormality/vertigo, (claimed as due to acoustic neuroma 
surgery), (6) sinusitis, (claimed as due to acoustic neuroma 
surgery), (7) impotence, (claimed as due to acoustic neuroma 
surgery), and (8) depression, with anxiety and memory loss 
(claimed as due to acoustic neuroma surgery).  The Board 
notes that the above claims were denied as not well-grounded.  
There is no indication from the information of record that 
the appellant has filed a Notice of Disagreement with respect 
to any of the above claims.  Accordingly, these issues are 
not before the Board for appellate consideration.

However, there has been a significant change in the law which 
may affect the above claims, which were denied as not well-
grounded in the July 2000 rating action.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the VA 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  Therefore, in light of the above, the appellant is 
advised that he may request de novo readjudication of the 
above claims pursuant to the new law.     


FINDING OF FACT

The appellant currently suffers from persistent tinnitus, 
which has been assigned the maximum schedular rating.  


CONCLUSION OF LAW

An evaluation in excess of 10 percent for tinnitus is not 
warranted.  38 U.S.C.A. §§ 1155, 5107(a); 38 C.F.R. 
§§ 3.321(b)(1), 4.87b, Diagnostic Code 6260 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In an April 1970 rating action, the RO granted the 
appellant's claim of entitlement to service connection for 
partial right ear deafness, perceptive type, with tinnitus.  
At that time, the RO assigned a zero percent disabling rating 
under Diagnostic Code 6297.  

Outpatient treatment records from the VA Medical Center 
(VAMC) in Las Vegas, from October 1996 to January 1997, show 
that in November 1996, the appellant was treated after 
complaining of tinnitus in his right ear.  The records also 
reflect that in December 1996, the appellant was treated 
after complaining of constant tinnitus in his right ear and 
periodic tinnitus in his left ear.  

On February 19, 1997, the appellant submitted VA Form 21-526, 
Veteran's Application for Compensation of Pension.  At that 
time, the appellant requested that his service-connected 
partial right ear with tinnitus be reevaluated for a higher 
rating.

In April 1997, the appellant underwent a VA examination.  At 
that time, he noted that he had constant tinnitus in his 
right ear.  He stated that he initially noticed his tinnitus 
in 1968, at which time he was in the military on a rifle 
range.  According to the appellant, since then he had had a 
steady "hissing" noise in his right ear. 

In a July 1997 rating action, the RO determined that the 
appellant was entitled to a separate and compensable 
evaluation for his constant tinnitus in his right ear and 
periodic tinnitus in his left ear based on liberalized 
legislation enacted subsequent to his service and initial 
rating.  At that time, the RO concluded that the evidence of 
record showed that the appellant incurred tinnitus due to 
acoustic trauma in service and that tinnitus in his right ear 
had been constant since that time.  According to the RO, the 
current evidence confirmed ongoing constant tinnitus in his 
right ear and occasional tinnitus in his left ear.  Thus, in 
light of the above, the RO assigned a 10 percent disabling 
rating under Diagnostic Code 6260, effective from February 
19, 1996, one year prior to the date of claim based on the 
provisions of 38 C.F.R. § 3.114(a), governing liberalized 
legislation grants.  

In July 1998, the RO received outpatient treatment records 
from the San Francisco VAMC, from October 1996 to July 1998.  
The records show that in April 1998, the appellant was 
diagnosed with a right vestibular schwannoma and subsequently 
underwent a right translabyrinthine approach in order to 
remove the acoustic tumor.  According to the records, prior 
to the surgery, the appellant was informed that it was 
possible that his tinnitus would not abate and could actually 
get louder after the surgery.  The records further reflect 
that in June 1998, he underwent a postoperative evaluation.  
At that time, he stated that he continued to experience 
constant tinnitus in his right ear and that he had a constant 
feeling of unsteadiness.  

The appellant underwent a VA examination in September 1998, 
at which time he complained of constant tinnitus in his right 
ear.  

In November 1999, a hearing was conducted at the RO in Las 
Vegas.  The appellant testified that he had constant 
tinnitus.  (T.2).  He further stated, in essence, that since 
his surgery in April 1998, his tinnitus had worsened.  (Id.).  

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 
(2000).  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2000).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

Where an increase in a service-connected disability is at 
issue, the present level of disability is of primary concern.  
Although review of the recorded history of a service-
connected disability is important in making a more accurate 
evaluation (see 38 C.F.R. § 4.2), the regulations do not give 
past medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Persistent tinnitus as a symptom of a head injury, 
concussion, or acoustic trauma is rated 10 percent disabling.  
38 C.F.R. § 4.87a, Diagnostic Code 6260, in effect prior to 
June 10, 1999.  Recurrent tinnitus is rated 10 percent 
disabling under a revision to Diagnostic Code 6260, effective 
June 10, 1999.  Ten percent is the maximum schedular rating 
provided under the old and new criteria.

In the instant case, the appellant is presently receiving the 
maximum schedular rating for tinnitus.  Although the rating 
criteria for tinnitus have been revised during the course of 
this appeal and the RO has not had an opportunity to consider 
the claim under the new criteria, such is not necessary, as 
the maximum schedular rating remains 10 percent.  As 
previously stated, the RO has assigned a 10 percent disabling 
rating for the appellant's service-connected tinnitus.

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Clearly, due to the nature of the appellant's 
service-connected tinnitus, some interference with employment 
is foreseeable.  However, the record does not reflect 
frequent periods of hospitalization because of the service-
connected disability in question or interference with 
employment to a degree greater than that contemplated by the 
regular schedular standards.  Thus, the evidence of record 
does not reflect any factor which takes the appellant outside 
of the norm, or which presents an exceptional case where his 
currently assigned 10 percent rating is found to be 
inadequate.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, the Board determines that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

In any event, the VA has an obligation under the 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise an appellant of the evidence 
necessary to complete his or her application for VA benefits.  
In this case, the appellant is hereby notified that 
preliminary review indicates that the evidence necessary for 
consideration of his claim on an extra-schedular rating under 
38 C.F.R. § 3.321(b)(1), is documentary and/or lay evidence 
which relates to such factors as interference with his 
employment status (i.e., employment, personnel, and medical 
data, etc.), as well as competent medical evidence of 
frequent periods of inpatient care, due solely to the 
service-connected disability at issue.  See Spurgeon v. 
Brown, 10 Vet. App. 194, 197-98 (1997).  Accordingly, the 
Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for a claim for increased VA benefits on an extraschedular 
basis.  Robinette v. Brown, 8 Vet. App. 69, 80 (1995).

The Board has considered all pertinent sections of 38 C.F.R. 
§ Parts 3 and 4 as required by the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the 
preponderance of the evidence is against the claim for an 
increased rating for tinnitus.  


ORDER

An evaluation in excess of 10 percent for tinnitus is denied.  


REMAND

Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
demonstrated by the results of speech discrimination tests 
together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 cycles per second.  To evaluate 
the degree of disability from a service-connected hearing 
loss, the rating schedule establishes eleven (11) auditory 
acuity levels, designated Level I for essentially normal 
acuity, through Level XI for profound deafness.  38 C.F.R. §§ 
4.85, 4.87, Diagnostic Codes 6100-6110 (1999); 64 Fed. Reg. 
25,202-10 (May 11, 1999) (effective June 10, 1999) (38 C.F.R. 
§ 4.85 was amended on June 10, 1999 but with no substantive 
changes in the language with regard to hearing disabilities 
that are not considered "exceptional patterns of hearing 
impairment" under the amended 38 C.F.R. § 4.86).

The Court has held that when the regulations concerning 
entitlement to a higher rating undergo a substantive change 
during the course of an appeal, the veteran is entitled to 
resolution of his claim under the criteria that is to his 
advantage.  Karnas v. Derwinski, 1 Vet. App. 308, 312 (1991).

Under the amended 38 C.F.R. § 4.86, effective June 10, 1999, 
when the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Also, when the puretone thresholds are 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  38 C.F.R. § 4.86 
(2000).

Based on medical evidence of record, it appears that the 
revised regulation may apply in the appellant's case.  Under 
these circumstances, the Board REMANDS this case to the RO 
for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).   

2.  The RO should request that the 
appellant identify where, when and by 
whom he has been evaluated or treated for 
right ear hearing loss since September 
1998, the date of his last VA 
examination.  With any necessary 
authorization, the RO should attempt to 
obtain copies of any records identified 
by the appellant in response to this 
request.  The RO should inform the 
appellant of any records it has been 
unsuccessful in obtaining as provided 
under Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, __(2000) (to be codified at 
38 U.S.C. § 5103A(b)(2).  

3.  The appellant should also be afforded 
a VA audiological examination to 
determine the severity of his right ear 
hearing loss.  The claims folder should 
be made available to the examiner for 
review before the examination.  

4.  Thereafter, the RO should 
readjudicate the appellant's claim for an 
increased rating for right ear hearing 
loss, with consideration of the revised 
rating criteria for hearing loss.  If the 
determination remains unfavorable, the RO 
should furnish the appellant and his 
representative a supplemental statement 
of the case and an opportunity to 
respond.  The RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) have been fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued should also be 
considered.  The case should then be 
returned to the Board for further 
appellate consideration.  

The purpose of this remand is to obtain additional 
development.  The Board intimates no opinion as to the 
ultimate outcome of this case.  No action by the appellant is 
required until he is notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	JANE E. SHARP
	Member, Board of Veterans' Appeals



 



